Appellant in his motion for rehearing strenuously insists that we were in error in our original opinion in holding that the evidence warranted a conviction in this case. We have again examined the statement of facts, and as the same is short, have decided to set out the main portion of it as relied upon by the State and defendant on this issue.
The State's witness Polly testified to purchasing the alleged intoxicant in question as follows:
"Yes, I just went by and got me a bottle of "jake" or Jamaica ginger . . . I bought a bottle of "jake" that resembled that (referring to the sale by the defendant to him) . . . As to what I bought that bottle of stuff for, I will state that I felt bad and went by there and got it; I didn't get it to get a drink. I got it for medicinal purposes; I got it for a bad cold . . . I got it for medicinal purposes; I didn't get it to drink right down . . . I did not buy it for a stimulant . . . I did not tell Wess Luman, the defendant, what I was buying it for. I did not tell him I was sick."
The defendant after testifying to selling patent medicines in connection with his grocery business, testified as follows:
"I sold to one Leo Polly one bottle of what is commonly called "jake' or Jamaica ginger . . . I do not remember what statement he made in connection with it, but I let him have it for that purpose. As to whether he stated to me that he had any malady, I will state that he had prior to this time. He said he had stomach troubles and complained of it at various times . . . At the particular time that he bought it, I don't know that he made any statement at all. As to whether he told me before that time that he was sick, I will state that *Page 360 
I believe he might have said something about feeling bad or something, and wanted a bottle of it . . . I sell it for medicinal purposes and can not tell what it is good for . . . It says it is good for cramps, and I don't remember what all it does say it is good for . . . I will state, in that particular instance, as to what particular use I sold it to him for, I suppose he wanted it for his stomach . . . He did not tell me at that time what he was buying it for; not at that particular time, but he had complained of stomach trouble; he told me that was what he was using it for . . . I was particular not to sell it to a man that I thought wanted it for beverage purposes, but if a man wanted a bottle for medicinal purposes I sold it."
This was practically all of the evidence introduced by the State and the defendant on the point relative to the sale.
After a careful examination of the entire record relative to this issue, we have come to the conclusion that the evidence fails to show with that degree of certainty required by law that the sale in question was made for beverage purposes, and that the evidence is insufficient to warrant a conviction. The motion for rehearing is granted, the judgment of affirmance set aside, and the judgment of the trial court is reversed and remanded.
Reversed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.